DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 3/04/2021. Claims 1-20 are pending for examination.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al. (U.S. Patent Publication 2003/0227374).  

Regarding claim 1, Ling teaches an illusory tactile sensation generation system (Figs 1-6, ¶019; electrotactile system for delivering tactile information to a skin surface of a user, also see ¶047), comprising:
a pair of skin stimulation devices, the devices configured for temporary placement on the body of a user (¶048; plurality of modules 10 may be assembled together to form an integrated electrotactile device 12 per FIGS. 3(a)-3(e)… a plurality of devices 12 may be deployed in a wearable article 14 for placement in contact with a skin surface of a user as per FIGS. 4(a)-4(d), also see ¶056; temporary placement is addressed), each device configured to produce a skin stimulating force (¶047; use of electrical stimuli to induce a tactile sensation in a user, such as a sensation of touch or pressure);
a translator software component configured to receive from a computer-generated virtual environment source signals that contain data relative to a surface/skin stimulating event to which an object is subjected in the virtual environment (¶060-¶061; FIG. 5, device 40 includes a network receiver 46 for receiving tactile data and control data from network 42. Tactile data describes the tactile texture of an object which virtually contacts the skin of the user. Control data describes the sequence of operation of individual electrotactile modules 10 and electrodes 24 thereof, including the maximum current of each electrode 24 and other control parameters. The tactile data may be transmitted in a "frame by frame" or "packet" data structure similar to video data… tactile data and control data is passed from network receiver 46 to a location mapping controller 48. Controller 48 accesses a DRAM type memory 50 to support its data processing operations and an EEPROM memory 52 which stores a location mapping table. The purpose of the location mapping is to filter incoming data and to process "tactile pixels" corresponding to discrete tactile locations), and to convert the data into a proper format for controlling the pair of skin stimulation devices (¶065; specially adapted tactile hardware may be used to collect or generate time-variant tactile data at a remote site… similar to time-variant video data… tactile data encoded by streaming format encoding hardware. The encoded data is transmitted in a scalable streaming format via a conventional data network); and
a hardware controller (¶019; signal processor; also see ¶065; control device 40) configured to receive converted data from the translator software component and to transmit unique control instructions to each skin stimulation device so as to cause each skin stimulation device to exert a stimulation force (¶019; a signal processor for decoding the encoded tactile data to produce output signals suitable for transfer to the integrated circuit, the output signals comprising tactile sensation and location data. According to the system, the integrated circuit provides current to the electrodes in accordance with the output signals received from the signal processor; also see ¶065; encoded data is then decoded and converted by an inverse tactile processor, such as by electronic control device 40. ) with variable intensity (¶020; signal processor may further include a mapping algorithm for adjusting the tactile sensation and location data to the specific skin parameters of the user stored in memory) and timing (¶076;            haptic feedback could be continuous or restricted to discrete time periods);
whereby, with the pair of skin stimulation devices placed in a spaced apart relationship on the body of the user (¶069; an electrode array on each module 10, or group of modules 10, may consist of between approximately 8.times.8 electrodes 24 (i.e. 64 electrodes in total) to 24.times.24 electrodes 24 (i.e. 576 electrodes in total). Each electrotactile device 12 (comprising multiple modules 10) may have on the order of 1,000 electrodes 24 in total, although the number of electrodes 24 may vary without departing from the invention as indicated above. The pitch (i.e. the distance between respective electrodes 24) may be on the order of 2 mm), a moving illusory sensation will be generated on the skin of the user along a path between the pair of skin stimulation devices (¶075; decoded, processed data is then delivered via data/address bus 44 to the data transmitting/receiving unit 30 of each individual device 12 which in turn distributes the data to the integrated circuit 22 of each individual electrotactile module 10. Each integrated circuit 22 receives the decoded data and transforms it into small currents which are applied to electrodes 24 in the desired pattern and sequence to stimulate tactile sensations).

Regarding claim 2, Ling teaches the system of claim 1, and Ling further teaches wherein at least one of the skin stimulation devices is an electrode connected to a source of regulatable electrical current and voltage (¶049; each of the electrodes 24 is electrically connected to integrated circuit 22 such that electrical current may be independently provided to electrodes 24 in a pre-determined control sequence to induce tactile sensation).

Regarding claim 3, Ling teaches the system of claim 1, and Ling further teaches the system comprising an article of clothing having the pair of skin stimulation devices arranged therein or thereon (Figs 4; ¶040-¶043; a wearable article), such that the skin stimulation devices will be located at spaced apart points on the body of the user and in contact with the skin of the user when the article of clothing is donned (¶048; a plurality of devices 12 may be deployed in a wearable article 14 for placement in contact with a skin surface of a user as illustrated in FIGS. 4(a)-4(d)).

Regarding claim 4, Ling teaches the system of claim 1, and Ling further teaches wherein a dedicated communication channel is present between each skin stimulation device and the hardware controller (¶052; Integrated circuit 22/ microprocessor for controlling the delivery of current to electrodes 24. Per FIGS. 1(i) and 1(j), circuit 22 is deployed on PC board 25... wire conductors 23 provided for connecting circuit 22 to contact pads 21 that contacts a corresponding electrode 24 when module 10 is assembled).

Regarding claim 5, Ling teaches the system of claim 1, and Ling further teaches wherein the hardware controller operates on a single frequency and each skin stimulation device is assigned a unique identifier, which enables the hardware controller to transmit unique control instructions to each of the skin stimulation devices without confusion (¶066; electrotactile device 12 via data/address bus 44. Since bus 44 is a common pathway, all the data/address information transmitted by any of the electrotactile devices 12 or control device 40 can be potentially received by any of the other devices 12 connected to bus 44. However, only the device 12 (and modules 10) with the designated address will accept and be able to process the information to generate tactile sensation, ¶067; each module 10 has both data processing and current driving capability and current can be applied to each electrode 24 independently to provide very precise sensory control and to enable the delivery of multi-channel stimuli). 

Regarding claim 6, Ling teaches the system of claim 1, and Ling further teaches, wherein the virtual environment is presented on a digital source selected from the group consisting of a computer, a smart phone, a tablet, and a video game console appliance (¶070; Electrotactile devices 12 may be used as part of both a network-enabled sensory input and sensory feedback system for interactive virtual reality applications and the like. FIG. 6(a) illustrates schematically a traditional virtual reality system wherein an operator 60 manually manipulates a control device 62 such as a joystick or computer mouse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (U.S. Patent Publication 2003/0227374) in view of Narain et al. (U.S. Patent Application 2017/0082993).

Regarding claim 8, Ling teaches the system of claim 1, and Ling further teaches the use of wireless communication (¶012-¶014), but Ling is silent on wherein the translator software component is communications middleware in a form selected from the group consisting of a Bluetooth API stack and a cellular transceiver.
Narain from an analogous art teaches the concept of a communications middleware in a form a cellular transceiver (¶101; mobile device 606 communicates with controller 612 via a mobile applications portal (MAP) gateway 616 including a wireless access point, a wireless router, and/or one or more wireless transceivers (e.g., a WiFi transceiver, a Bluetooth transceiver, a NFC transceiver, a cellular transceiver, etc.) for communicating with mobile device 606 via a wireless data communications link… MAP gateway 616 can include any number of software buffers, queues, listeners, filters, translators, or other communications-supporting services… MAP gateway 616 includes middleware components configured to facilitate interoperable communication to, from, or between controller 612 and various mobile devices 606). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Ling, with the concept of using a communications middleware in a form a cellular transceiver in order to enable one viable form of communication between wireless devices.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                               
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Gwak. (U.S. Patent Application Pub. 2020/0293111), teaches a tactile stimulation pattern generating apparatus configured to generate a tactile stimulation pattern through a user interface including a plurality of virtual actuators to which positions of a plurality of actuators are mapped; and a tactile stimulation providing apparatus including the plurality of actuators, the tactile stimulation providing apparatus driving the plurality of actuators according to the generated tactile stimulation pattern.
 
Culbertson et al. (U.S. Patent Application Pub. 2021/0005064), teaches Haptic illusions of continuous lateral motion across the skin are provided in two distinct ways: (1) to provide a discrete array of tactors and drive them to provide normal forces to the skin in a sequential pattern along the array of tactors and (2) to provide a discrete array of tactors that each provide both normal and lateral forces to the skin in a sequential pattern along the array of tactors, whereby both result in a perceived motion of a contact point across the skin, occurring along the length of the factor array
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689 
/QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684